 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 7                                AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                 No. CR19-35RAJ
                          Plaintiff,
10
            v.                                     ORDER ON MOTION TO
11                                                 WITHDRAW AND FOR
     RHETT IRONS,                                  SUBSTITUTION OF COUNSEL
12
                          Defendant.
13

14       THIS MATTER comes before the court on Defendant Rhett Irons’ Motion for
15   Withdrawal and Substitution of Counsel. The court has reviewed Defendant Irons’
16   motion, and the files and pleadings herein, and being fully advised,
17       IT IS ORDERED that Defendant Rhett Irons’ Motion for Withdrawal and
18   Substitution of Counsel (Dkt. #42) is GRANTED. Jesse Cantor and the Federal

19   Public Defender may withdraw as counsel for Defendant Rhett Irons, and Robert W.

20   Goldsmith may substitute as counsel in their place.
         DATED this 11th day of March, 2019.
21

22

23
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
24

25

26


      ORDER ON MOTION TO WITHDRAW
      AND FOR SUBSTITUTION OF COUNSEL - 1
